Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 9-14 are pending.  
Priority
Instant application 16955548, filed 6/18/2020 claims benefit as follows:

    PNG
    media_image1.png
    54
    399
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
Applicant argues that the pubchem creation date is not sufficient.  This argument has been considered but is not found to be persuasive.  From the pubchem home webstite (https://pubchemdocs.ncbi.nlm.nih.gov/record-dates),  the create date is the “[d]ate when the Compound record was created”.  The compound is linked to the record.  Based on at least this information from the PubChem website the record relates to the compound and is present in the art.  There may be a lag of a day or more before the data is publicly available, but the date is well before Applicant’s filing date.  Based on the public record, the compound creation date is prior art on the instant claims and the rejection is maintained.
Claim Rejection 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem article (“PubChem record” from 2015, made of record on the IDS) as evidenced by the pubchemdocs website (see response to arguments above).
The PubChem record teaches:

    PNG
    media_image2.png
    142
    286
    media_image2.png
    Greyscale
.
In this case, the structure of R1 = Me, R2 =  Me, s = 2, Rx = H, Y = C3 alkyl, and R3 = Et.
Conclusion
	Claims 11-14 are allowed.  In this case, the art only teaches the structure but fails to teach a method of making the structure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622